DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02/17/2022 has been entered.  Claims 21-40 are pending in the application.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8770458 B2 and claims 1-5 of U.S. Patent No.  9814461 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both Patents and the instant application are directed to a closure member made with metal and plastic.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 and 25 is/are rejected under pre-AIA  35 U.S.C. 102 (a)(1) as anticipated by Slater et al. (US 5482054 A).
Regarding claims 21 and 25, Slater et al. teaches a method of manufacturing a surgical instrument (fig. 2), the method comprising providing a closure member (18, figs. 2 and 6-8) having an upper portion (top right side fig. 8c) and a lower flange portion (bottom/lower right side fig. 8c) arranged for engaging at least one jaw of the surgical instrument, the at least one jaw being made from a metallic material (col. 2, lines 45-60, col. 5, lines 2-31, col. 7, lines 59-67, col. 8, lines 1-20, claim 22),
forming a hole (419) through at least one of the upper and lower flange portion, the hole (419) being formed in a surface of the closure member; and
injecting a plastic material (518, col. 6, lines 45-55, col. 8, lines 32-51) into the hole to form a surface having a low coefficient of friction to engage the at least one jaw (figs. 2 and 6-8) to reduce friction between the closure member and the at least one jaw (holes anchor the closure member to be encased within plastic 518 in which friction will be reduced at least some 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Racenet (US 20060016853 A1) in view of Slater et al. (US 5482054 A) in view of WUKUSICK et al. (EP 1550412 A2) and further in view of Bolanos et al. (US 5752644 A).
Regarding claims 21, 25, 28, and 36, Racenet discloses a method of manufacturing a surgical instrument (10), the method comprising: securing an anvil assembly (14) to a cartridge assembly (16 [0036]); forming a closure apparatus (dynamic clamping member 32, fig. 7) from metal [0037], the closure apparatus having a first portion; securing/overmolding a first plastic member (62 [0042]) having a low coefficient of friction to the first portion of the closure apparatus; securing the closure apparatus (32) to a distal portion of a drive beam (60, [0042], figs. 1-4 and 12); and advancing the drive beam (60/62) distally to move the first plastic member (62) of the closure apparatus into engagement with a first contact surface of at least one of the anvil assembly or the cartridge assembly to move at least one of the anvil assembly or the cartridge assembly towards an approximated configuration ([0042-0047], figs. 1-12);
wherein the closure member (32) having an upper and a lower flange portion (36a/36b) arranged for engaging at least one jaw of the surgical instrument (figs. 1 and 5-6), the at least one jaw being made from a metallic material [0037, 0049];
forming a hole (68) through at least one of the upper and lower flange portion (through supporting beam portion of the flanges), and injecting a plastic material (62 is inserted/injected into the hole) into the hole to form a 
Racenet fails to explicitly disclose or teach forming a hole through at least one of the upper and lower flange portion and injecting/molding/overmolding a plastic material into the hole of the upper and/or lower flange portions to form a surface having a low coefficient of friction that is positioned to engage the at least one jaw to reduce friction between the closure member and the at least one jaw.
Slater et al. teaches a method of manufacturing a surgical instrument (fig. 2), the method comprising providing a closure member (18, figs. 2 and 6-8) having an upper portion (top right side fig. 8c) and a lower flange portion (bottom/lower right side fig. 8c) arranged for engaging at least one jaw of the surgical instrument, the at least one jaw being made from a metallic material (col. 2, lines 45-60, col. 5, lines 2-31, col. 7, lines 59-67, col. 8, lines 1-20, claim 22),
forming a hole (419) through at least one of the upper and lower flange portion, the hole (419) being formed in a surface of the closure member; and
injecting a plastic material (518, col. 6, lines 45-55, col. 8, lines 32-51) into the hole to form a surface having a low coefficient of friction to engage 
WUKUSICK et al. teaches a stapler (20) machining and injecting/molding/overmolding with a plastic material and/or aluminum on closure members/portions (28) having flanges (29) to form a surface having a low coefficient of friction ([0029-0031], figs. 1-38).
Bolanos et al. teaches a stapler (10) having a actuator (50) with cam plates (54) made of a composite material with a plastic material that engages staples (col. 6, lines 20-42, figs. 1-5).
Given the teachings of Racenet to have an I beam closure member with flanges and having a hole therein, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the closure member with including forming a hole through at least one of the upper and lower flange portion, and injecting/molding/overmolding a plastic material into the hole of the upper and/or lower flange portions to form a surface having a low coefficient of friction that is positioned to engage the at least 
Regarding claims 22-23, 25, 27, 29-30, and 37-40, Racenet discloses providing the closure member includes the closure member having a vertical beam portion (portion with knife 34) interconnecting the upper flange portion and the lower flange portion and forming the metal into an I-shaped cross-section (fig. 7), the upper horizontal and lower horizontal flange portions (fig. 7) having an internal surface and an external surface, wherein forming the hole (68) includes forming the hole such that the hole extends from the external surface to the internal surface of the at least one upper and lower flange portions (surfaces are arbitrary since all structures will have both an external and internal surface), and injecting the material is a plastic and includes injecting the material at the external surface to the internal surface (62 is inserted/injected into the hole 68) at the upper and lower horizontal portions to form the surface having a low coefficient of friction such that at least a portion of the internal surface of the at least one upper and lower flange portion [0043].
Regarding claims 24 and 26, Racenet discloses forming the hole includes drilling the hole (the hole will require some type of boring/drilling to be formed) and forms a recess in the internal surface of at least one upper and lower flange portion (fig. 7).
Regarding claims 31 and 33, Racenet discloses a second plastic member to the lower horizontal portion (sheath [0042]) and removing the first plastic member after securing the first plastic member (drive beam 60 with sheaths 62/64 moves in the hole 68 and can be removed if desired).
Regarding claims 34-35 Racenet discloses forming the contact surface of the at least one of the anvil assembly or the cartridge assembly out of metal and overmolding a plastic section on the contact surface of the at least one of the anvil assembly or the cartridge assembly to reduce friction with the first portion [0042].

Response to Arguments
Applicant’s arguments, see remarks, filed 02/17/2022, with respect to the U.S.C. 112 rejections have been fully considered and are persuasive.  The U.S.C. 112 rejections have been withdrawn.    However examiner contends that the phrases "a low coefficient of friction" and "machining" are very broad.   The phrase “low coefficient of friction” only requires two 
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731